DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11 and 20 of U.S. Patent No. 11,113,893. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are encompassed by or identical with regard to claims of the issued patent, as indicated in the table below. 


U.S. 17/397,266
U.S. 11,113,893
Claim 1 (“actionable virtual object corresponding to “glint” of issued patent) 
Claim 1 (embodied as instructions on machine-readable media)
Claim 2
Claim 9
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 1
Claim 10
Claim 1 (embodied as a system)
Claim 11
Claim 11
Claim 12
Claim 9 
Claim 13
Claim 3
Claim 14
Claim 4 
Claim 15
Claim 5
Claim 16
Claim 1
Claim 17
Claim 7
Claim 18
Claim 8
Claim 19
Claim 6
Claim 20
Claim 20




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 10, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (U.S. Patent Application Publication No. 2019/0172262 A1).

	Regarding claim 1: 
	McHugh teaches: a computer-readable storage medium storing instructions that, when executed by a computing system (claim 17, executed by at least one processor such as at least that of Fig. 1: 100), cause the computing system to perform a process comprising.
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained:
	determining that a distance between a geographic position of an object and a location of an XR device is greater than a threshold distance and in response: 
	presenting an actionable virtual object, related to the object, a threshold amount above the object; 
	determining that the distance between the geographic position of the object and the location of the XR device has updated to be less than the threshold distance and in response: 
	presenting the actionable virtual object as attached to the object that is related to the actionable virtual object; and 
	while the actionable virtual object is attached to the object, identifying a user selection on the actionable virtual object based on a user gesture being directed at the actionable virtual object or a user gaze being directed at the actionable virtual object and in response: 
	modifying the actionable virtual object to present a deep link interface that controls an application associated with the actionable virtual object, 
	wherein the deep link interface provides one or more of: a preview of content from the associated application, routing of commands to the associated application, shortcuts to controls for the associated application, controls that open other virtual objects, or any combination thereof, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the first and second determining steps (including the corresponding presenting actions associated with each determining step), see McHugh, teachings with regard to pinning (see para. 114-15).  McHugh teaches that when a user is outside of (greater than) a threshold distance, “pinnable content” (corresponding to an actionable virtual object, see para. 112-114) can be floating (i.e. a threshold amount above a real object); and when within a threshold distance, the pinnable object is pinned (i.e. attached) to he real object (i.e. a real world surface) (see also claim 3).  The threshold distance is measured between a user and a real world object or surface, the user distance corresponding to a device (i.e. HMD, see claims 1 and 9) distance, in extended reality (see para. 104). 
	Re: while the actionable virtual object is attached to the object, identifying a user selection on the actionable virtual object based on a user gesture being directed at the actionable virtual object or a user gaze being directed at the actionable virtual object, McHugh teaches that systems and devices with gesture recognition (see e.g. para. 49, 51) and/or gaze are known (e.g. para. 114).  In some cases, a user interface can correspond to the pinnable content (e.g. paras. 105, 118-122 and claim 3).  Modifying McHugh, in view of itself, such to include a user interface as the pinnable content (actionable virtual object) and identifying a selection of the interface based on user gaze or gesture, is all of taught and suggested by McHugh, and would have been obvious and predictable over the applied reference. 
	Re: modifying step including the final wherein clause, McHugh teaches that virtual objects can be displayed as previews (e.g. para. 115). Also, as noted above, the pinnable content can be a user interface.  Accordingly, per user interaction (gesture, gaze), the user interface can be modified to include one or more of a preview of content (i.e. as an obvious and predictable modification based on the teachings of the prior art), routing of commands (i.e. user interface in action), shortcuts to controls and/or controls that open other virtual objects (as user interface in action).  See also para. 122, the user interface detail can also be adjusted.  Modifying the applied reference, in view of itself, such to include its functionality with respect to user interfaces, virtual objects, and user interaction, to have included the above, is all of taught and suggested by McHugh, and would have been obvious and predictable over the applied reference.
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	McHugh further teaches: the computer-readable storage medium of claim 1, wherein presenting the actionable virtual object as attached to the object related to the actionable virtual object comprises: presenting the actionable virtual object to be, from a point of view of a user of the XR device, a pre-determined amount to the left or right of the object related to the actionable virtual object (see e.g. para. 115, the pinnable content (i.e. actionable virtual object) can be presented at predetermined distances, and/or the instant reference teaches predetermined spots for pinning content (see e.g. para. 116).  Modifying McHugh, in view of itself, such that the pinnable object is presented a pre-determined amount to the L or R of the object from a POV of a user of the XR device (HMD of McHugh), is all of taught and suggested by McHugh, and would have been obvious and predictable over the applied reference.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	McHugh further teaches: the computer-readable storage medium of claim 1, wherein the user selection on the actionable virtual object includes determining that an attention focal point of the XR device is directed at a location of the actionable virtual object, wherein the attention focal point is determined by the XR device based on any of eye tracking for a user, head tracking for the user, hand tracking for the user, or any combination thereof  (see e.g. para. 114, 144-46.  McHugh teaches that determining a user focus is known, and also sensors for determining such (see e.g. paras. 121-27. See also Figs. 4-6C).  Modifying McHugh, such to include interactivity with the user interface of McHugh (i.e. actionable virtual object, see mapping to claim 1) that includes determining user attention is directed at its location (i.e. by gaze or focus), is all of taught and suggested by McHugh, and would have been obvious and predictable over the applied reference.
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	McHugh further teaches: the computer-readable storage medium of claim 1, wherein the deep link interface provides controls for interacting with the actionable virtual object, and wherein the controls provide access to actions for the application relating to the actionable virtual object, the actions being responsive to detecting a second selection action in relation to the controls (see above mapping to claim 1; the pinnable object or actionable virtual object can be a user interface. This teaches the features of claim 6). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified McHugh in view of itself to have obtained the above. The motivation would be to provide increased user interactivity with reality systems. 


	Regarding claim 8:
	McHugh further teaches: the computer-readable storage medium of claim 1, wherein the process further comprises: determining that the actionable virtual object is one of a number of actionable virtual objects within a specified area; and responsive to determining that the number of actionable virtual objects are within the specified area, updating an environment displayed on the XR device to replace the number of actionable virtual objects with a group actionable virtual object indicator indicative of the number of actionable virtual objects (see e.g. para. 114, which teaches causes where an application can display one or more available widgets (one or more actionable virtual objects) within a specified area. In this case, a widget manager can be displayed, said widget manager corresponding to a group actionable virtual object indicator). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified McHugh in view of itself to have obtained the above. The motivation would be to provide increased user interactivity with reality systems.


	Regarding claim 10: see also claim 1. 
	McHugh teaches: a computing system (Fig. 1: 100) comprising: one or more processors (Fig. 1: 120); and one or more memories (Fig. 1: 130) storing instructions that, when executed by the one or more processors, cause the computing system to perform a process (claim 17) comprising.
	The instructions of claim 10 corresponds to the instructions of claim 1. Thus, the same rationale for rejection applies.


	Regarding claim 14: see claim 4.
	These claims are similar; thus, the same rationale for rejection applies. 

	Regarding claim 15: see claim 5.
	These claims are similar; thus, the same rationale for rejection applies. 


	Regarding claim 16: see claim 1. 
	The method of claim 16 is encompassed (or part of) the instructions of claim 1.  Thus, the same rationale for rejection applies. 


	Regarding claim 18: see claim 8.
	These claims are similar; thus, the same rationale for rejection applies. 

	Regarding claim 19: see claim 6.
	These claims are similar; thus, the same rationale for rejection applies. 


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (U.S. Patent Application Publication No. 2019/0172262 A1) in view of Yu (U.S. Patent Application Publication No. 2017/0075420 A1). 

	Regarding claim 9: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the computer-readable storage medium of claim 1, wherein presenting the actionable virtual object as attached to the object includes presenting the actionable virtual object in a minimized form and wherein, responsive to detecting a first selection action of the actionable virtual object, the presentation of the minimized actionable virtual object is updated to a maximized version with A) controls for interacting with the actionable virtual object and/or B) additional content associated with the actionable virtual object, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Actionable virtual objects and interaction therewith is taught by McHugh, whereby the object can be a user interface (see mapping to claim 1 and i.e. McHugh claim 3).  This teaches the above item A) and/or B).  Re: the transition from minimized to maximized based on user action or selection, see the reference of Yu, e.g. para 16 and 42, contextual action by eye data (i.e. gaze) that can result in an object being maximized).  Modifying the applied references, such to include the contextual action on graphic objects, to the interface objects/widgets of McHugh, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 11: see claim 9.
	These claims are similar; thus, the same rationale for rejection applies. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to object rendering and positioning in virtual/mixed/extended/augmented reality environments.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613